Citation Nr: 0013612
Decision Date: 05/23/00	Archive Date: 09/08/00

DOCKET NO. 94-28 538A              DATE MAY 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a left knee
disorder secondary to residuals of a gunshot wound of the left
ankle.

2. Entitlement to service connection for a right knee disorder
secondary to residuals of a gunshot wound of the left ankle.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

C. S. Freret, Counsel 

INTRODUCTION

The appellant had active military service from July 1941 to
November 1945.

A March 1993 rating decision denied service connection for a left
knee disorder as not being related to the appellant's service-
connected residuals of a gunshot wound of the left ankle. He did
not file an appeal of that rating decision within one year after
receiving notification thereof.

This appeal comes before the Board of Veterans' Appeals (Board)
from a rating decision by the Department of Veterans Affairs (VA)
Montgomery, Alabama, Regional Office (RO).

The Board notes that the appellant has not contended that he has
left and right knee disabilities that are of service origin.
Rather, he has maintained that his residuals of arthroplasties of
the left and night knees are etiologically related to his service-
connected residuals of a gunshot wound of the left ankle.
Therefore, the Board's decision at this time will be limited to
whether he has submitted new and material evidence to reopen a
claim of entitlement to secondary service connection for a left
knee disability and whether he has a right knee disorder that is
related to a service- connected disorder.

2 - 

FINDINGS OF FACT

1. Secondary service connection was denied for a left knee disorder
by a March 1983 rating decision, which became final when the
appellant did not appeal the decision within one year after
notification thereof

2. Because the evidence received since the March 1983 rating
decision is merely cumulative of the evidence previously
considered, it is not so significant that it must be considered in
order to fairly decide the merits of the claim of entitlement to
service connection for a left knee disorder secondary to residuals
of a gunshot wound of the left ankle.

3. There is no competent evidence of a nexus between the
appellant's residuals of a right knee arthroplasty and his service-
connected residuals of a gunshot wound of the left ankle.

CONCLUSIONS OF LAW

1. The evidence received by VA since the March 1983 rating decision
is not new and material, and the claim for secondary service
connection for a left knee disorder is not reopened. 38 U.S.C.A.
5108, 7105(c) (West 1991); 38 C.F.R. 3.104(a), 3.156(a), 3.310(a),
20.302(a) (1999).

2. The appellant has not submitted a well-grounded claim for
secondary service connection for a right knee disorder. 38 U.S.C.A.
5107 (West 1991); 38 C.F.R. 3.310(a) (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, contends that his service-connected residuals of a
gunshot wound of the left ankle caused ambulation problems that
result in stress to his knees, which, in turn, led to the
development of arthritis in each knee that eventually necessitated
arthroplasties for both knees.

Establishing service connection on a secondary basis requires
evidence sufficient to show (1) that a current disability exists
and (2) that the current disability was either (a) caused by or (b)
aggravated by a service-connected disability. 38 C.F.R. 3.310(a);
Allen v. Brown, 7 Vet App 439 (1995), reconciling, Leopoldo v.
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App.
34 (1991). Moreover, to establish a well-grounded claim for service
connection for a disorder on a secondary basis, the veteran must
present medical evidence to render plausible a connection or
relationship between the service-connected disorder and the new
disorder. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).

I. A Left Knee Disorder

The appellant's claim for service connection for a left knee
disorder as secondary to his service-connected residuals of a
gunshot wound of the left ankle was previously denied by a March
1983 rating decision that became final when he did not file a
timely appeal of the decision after receiving notification thereof.
Except as otherwise provided, when a claim becomes final after an
unappealed rating decision, the claim may not be thereafter
reopened. Should new and material evidence be presented or secured
with respect to a claim that has been disallowed, the claim shall
be reopened and reviewed as to all of the evidence of record. 38
U.S.C.A. 5108, 7105(c); 38 C.F.R. 3.104(a), 20.302(a).

4 -

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court
of Appeals for Veterans Claims (Court) held that the two-step
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991),
for reopening claims became a three-step process under the holding
by the United States Court of Appeals for the Federal Circuit
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
The Secretary must first determine whether new and material
evidence has been presented, which under 38 C.F.R. 3.156(a) means
evidence not previously submitted to agency decision makers which
satisfies the following requirements: it bears directly and
substantially upon the specific matter under consideration; it is
neither cumulative nor redundant; and, by itself or in connection
with evidence previously assembled, it is so significant that it
must be considered in order to fairly decide the merits of the
claim; second, if new and material evidence has been presented,
immediately upon reopening the Secretary must determine whether,
based upon all the evidence and presuming its credibility, the
claim as reopened is well grounded pursuant to 38 U.S.C. 5107(a);
and third, if the claim is well grounded, the Secretary must
"evaluate the merits of the veteran's claim in light of all the
evidence, both old and new" after ensuring the duty to assist under
38 U.S.C. 5107(b) has been fulfilled. Winters v. West, 12 Vet. App.
203 (1999). For the limited purpose of determining whether to
reopen a claim, the Board must accept the new evidence as credible
and entitled to full weight. Justus v. Principi, 3 Vet. App. 510
(1992).

In determining whether new and material evidence has been
submitted, the Board must review all of the evidence submitted
since the last final denial of a claim. Evans v. Brown, 9 Vet. App
273 (1996). In this case, the appellant's claim for secondary
service connection for a left knee disorder was last finally denied
by the March 1983 rating decision.

In its rating decision, the RO did not address the appellant's
current claim for service connection for a left knee disorder on
the basis of whether new and material evidence had been submitted
to reopen the previously denied and now final March
5 - 

1983 rating decision. However, the Board does not believe the
appellant will be prejudiced by our deciding the case at this time
on whether new and material evidence has been submitted since the
March 1983 rating decision so as to permit that decision to be
reopened, inasmuch as the RO's current decision (September 1993)
reviewed all of the evidence in the claims file in denying the
claim on the merits. Bernard v. Brown, 4 Vet. App. 384 (1993).
Furthermore, the Board notes that the Court has held that the Board
had authority to apply the new and material evidence standard for
reopening a previously denied claim despite the RO's failure to do
so. See Barnett v. Brown, 8 Vet. App 1 (1995).

The evidence of record at the time of the March 1983 rating
decision included the appellant's service medical records, which
showed that he sustained a compound comminuted fracture of the
lower one third of the left tibia and fibula due to a gunshot wound
of the left ankle. Residuals of the gunshot wound of the left ankle
were service connected by a November 1945 rating decision, and a
February 1981 rating decision classified the residuals of the
gunshot wound of the left ankle as healed fractures of the tibia
and fibula with traumatic arthritis and old through and through
muscle injury of muscle groups XI and XII.

Post service evidence considered in March 1983 included VA and
private medical records dated from October 1945 to January 1983,
which included examinations and treatment pertaining to the
appellant's service-connected left lower leg disability, and
indicated arthritis in the left knee, which was initially
identified by L. E. Dickey, M. D., in March 1974 and which was
diagnosed at a January 1983 VA medical examination (osteoarthritis
of the left patella and left knee).

The appellant's claim of entitlement to service connection for a
left knee disorder secondary to his service-connected residuals of
a gunshot wound of the left ankle was denied by the March 1983
rating decision on the basis that, notwithstanding the fact that
the evidence showed that he had left knee disability that included
osteoarthritis there was no medical evidence of record which
demonstrated that the left knee disability had been caused by his
service-connected residuals of a gunshot

6 -

wound of the left ankle. Rather, the examiner at the January 1983
VA medical examination opined that there was no etiological
relationship between the appellant's service-connected residuals of
a gunshot wound of the left leg and the abnormalities shown in his
left knee.

The medical evidence submitted since the March 1983 rating decision
includes VA and private medical records dated from July 1983 to
January 1998 that show the appellant was diagnosed with
osteoarthritis of his left knee which worsened to the point that he
was required to undergo a left knee arthroplasty in October 1990.

While the evidence submitted since March 1983 is new, in that it
was not previously of record, it is cumulative of the evidence
considered at that time because it reveals that the appellant had
arthritis of the left knee (for which he underwent arthroplasty in
October 1990), a fact that was evident in March 1983 when the
evidence at that time showed diagnoses of degenerative joint
disease of the left knee. There has been no additional evidence
presented that demonstrates that the appellant has a left knee
disorder that is etiologically related to a service-connected
disability. There has been no competent medical evidence submitted
which identifies the appellant's arthritis and arthroplasty of the
left knee as being caused by his residuals of a gunshot wound of
the left ankle. Similarly, because the claims folder contains no
pertinent medical records or other clinical evidence that shows
that the appellant's residuals of a gunshot wound of the left ankle
aggravated his arthritis of the left knee, a grant under Allen is
not warranted.

Medical diagnoses involve questions that are beyond the range of
common experience and common knowledge. Rather they require the
special knowledge and experience of a trained medical professional.
Although the appellant has presented statements and testimony at an
October 1994 Regional Office hearing regarding his left knee
disability, the record does not show that he is a medical
professional, with the training and expertise to provide clinical
findings regarding an etiological relationship between his service-
connected residuals of a gunshot wound of the left ankle and his
left knee arthritis and subsequent arthroplasty of the left knee.

7 - 

Consequently, his lay statements and testimony, while credible with
regard to his subjective complaints and history, are not sufficient
competent evidence for the purpose of showing a nexus between
current complaints and a service-connected disability. See Espiritu
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5
Vet. App. 91, 93 (1993).

The Board finds that the appellant has not presented any additional
evidence so significant that it must be considered in order to
fairly decide the merits of his claim of entitlement to service
connection for a left knee disorder secondary to his service-
connected residuals of a gunshot wound of the left ankle.
Accordingly, the claim cannot be reopened, as he has not submitted
evidence that is both new and material. 38 U.S.C.A. 5107, 5108,
7105; 38 C.F.R. 3.156.

II. A Right Knee Disorder

A claimant filing for VA benefits has the duty to submit evidence
that must "justify a belief by a fair and impartial individual"
that the claim is plausible, and, therefore, well grounded. 38
U.S.C.A. 5107(a). A claim is not well grounded if the claimant
fails to present such evidence. Tirpak v. Derwinski, 2 Vet. App.
609 (1992). Evidentiary assertions by the claimant must be accepted
as true for the purpose of determining if a claim is well grounded,
except where such assertions are inherently incredible or beyond
the competence of the person making the assertion. King v. Brown,
5 Vet. App. 19 (1993).

The Board has carefully reviewed the evidence of record to
determine if there is a well-grounded claim for secondary service
connection for a right knee disorder. While the first element
required to show a well-grounded claim is met because the medical
evidence shows that the appellant developed arthritis in his right
knee and subsequently underwent an arthroplasty of the knee in
November 1993, the second element of Jones is not met because the
appellant fails to show the required nexus

8 - 

between his current residuals of an arthroplasty of the right knee
and a service- connected disorder. There is no medical evidence
establishing a link between the arthritis of the right knee and
subsequent arthroplasty of the right knee, and the appellant's
residuals of a gunshot wound of the left ankle.

Because the claims folder contains no pertinent medical records or
other clinical evidence that shows that the appellant's residuals
of a gunshot wound of the left ankle aggravated his arthritis of
the right knee, a grant under Allen is not warranted.

Medical diagnoses involve questions that are beyond the range of
common experience and common knowledge. Rather, they require the
special knowledge and experience of a trained medical professional.
Although the appellant has presented statements and testimony at
the October 1994 Regional Office hearing regarding his right knee
disability, the record does not show that he is a medical
professional, with the training and expertise to provide clinical
findings regarding an etiological relationship of his service-
connected residuals of a gunshot wound of the left ankle to his
right knee arthritis and subsequent arthroplasty of the right knee.
Consequently, his lay statements and testimony, while credible with
regard to his subjective complaints and history, are not sufficient
competent evidence for the purpose of showing a nexus between
current complaints and a service-connected disability. See
Espiritu, 2 Vet. App. at 495 (1992); Grottveit, 5 Vet. App. at 93
(1993).

Based upon the foregoing, the Board concludes that the appellant
has failed to meet his initial burden of presenting evidence that
his claim for secondary service connection for a right knee
disorder is plausible or otherwise well grounded. Therefore, it
must be denied.

Where the veteran has not met his initial burden, VA has no duty to
assist him in developing facts pertinent to his claim, including no
duty to provide him with a medical examination. 38 U.S.C.A.
5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where
the claim was not well grounded, VA was under no duty to

- 9 -                                                             
   
provide the veteran with an examination). However, in the limited
circumstances where a claim for benefits is incomplete, and
references other known and existing evidence, VA is obliged under
38 U.S.C.A. 5103(a) to advise the claimant of the evidence needed
to complete his application, and this duty must be based on the
facts of each case. See Robinette v. Brown, 8 Vet. App. 69, 80
(1995). In this case, the RO substantially complied with this
obligation in the statement of the case issued in July 1994. Unlike
the situation in Robinette, he has not put VIA on notice of the
existence of any specific evidence that, if submitted, could make
this claim well grounded.

Although the RO did not specifically state that it denied the
appellant's claim for secondary service connection for a right knee
disorder on the basis that it was not well grounded, the Board
concludes that this error was not prejudicial to him. See Edenfield
v. Brown, 8 Vet. App. 384 (1995).

ORDER

New and material evidence not having been submitted to reopen a
claim of entitlement to service connection for a left knee disorder
secondary to the appellant's service-connected residuals of a
gunshot wound of the left ankle, this claim remains denied.

The claim for secondary service connection for a right knee
disorder is denied.

M. S. SIEGEL
Acting Member, Board of Veterans' Appeals

- 10-



